Citation Nr: 1234464	
Decision Date: 10/03/12    Archive Date: 10/11/12

DOCKET NO.  07-17 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
St. Petersburg, Florida


THE ISSUE

Entitlement to an increase in a 30 percent rating for residuals of a left total knee replacement for the period since December 1, 2010.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran had active service from May 1976 to May 1995.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 RO rating decision that, in pertinent part, assigned a separate 10 percent rating for arthritis of the left knee, effective March 31, 2006.  In December 2007, the Veteran testified at a Travel Board hearing at the RO.  

In March 2009, the Board, in pertinent part, remanded the issue of entitlement to an increase in a 10 percent rating for arthritis of the left knee for further development.  

An October 2010 RO decision recharacterized the Veteran's service-connected arthritis of the left knee as residuals of a left total knee replacement and assigned a temporary total (100 percent) convalescent rating (38 C.F.R. § 4.30) from October 13, 2006, to November 30, 2009.  A 30 percent rating was assigned for residuals of a left total knee replacement, effective December 1, 2010.  Since that grant does not represent a total grant of benefits sought on appeal, the claims for increase remained before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).  

In September 2011, the Board, in pertinent part, denied an increase in a 10 percent rating for arthritis of the left knee for the period from March 31, 2006 to October 12, 2009.  The Board also, in pertinent part, remanded the issue of entitlement to an increase in a 30 percent rating for residuals of a left total knee replacement for the period since December 1, 2010, for further development.  

Because the record indicates that the Veteran is currently working, see January 2011 lay statements from the Veteran's spouse and probation officer, the Board finds that a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is not part of his claim for a higher rating.  Cf. Rice v. Shinseki, 22 Vet. App. 447 (2009).  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that there is a further VA duty to assist the Veteran in developing evidence pertinent to his claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  

This case was previously remanded by the Board in September 2011, partly to afford the Veteran an appropriate VA examination to determine the nature, extent, frequency, and severity of his service-connected residuals of a left total knee replacement.  

The case was returned to the Board in September 2012.  The Board observes that although a July 2012 supplemental statement of the case reflects that the Veteran underwent a VA examination as to his service-connected residuals of a left total knee replacement at the Orlando, Florida VA Medical Center in April 2012, the actual examination report is not of record.  The Board also observes that a review of recent records contained in Virtual VA, a database containing a paperless version of the Veteran's claims file, does not indicate that the April 2010 VA examination is of record.  

The Board further notes that in a September 2012 informal hearing presentation, the Veteran's representative points out that the April 2012 examination report is not of record and that a search of Virtual VA could not locate the results of the examination.  The representative requests that this matter be remanded in order to obtain a copy of the April 2012 VA examination report.  

A remand by the Board confers upon a Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  As all the development requested pursuant to the September 2011 Board remand has not been accomplished, the Board has no choice but to again remand the Veteran's claim to obtain a copy of the April 2012 VA examination report.  

Any outstanding records of pertinent treatment should also be obtained and added to the record.  

Accordingly, the case is REMANDED for the following:  

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Obtain a copy of the April 2012 VA examination at the Orlando, Florida VA Medical Center, and associate it with the claims file.  

2.  Ask the Veteran to identify all other medical providers who have treated him for left knee problems since March 2012.  After receiving this information and any necessary releases, contact the named medical providers and obtain copies of the related medical records which are not already in the claims folder.  

In the event the Veteran identifies treatment by a private provider, to specifically include R. A. Evans, M.D., the RO must document that it has made at least two requests to the custodian of the private records to obtain the records unless it is made evident by the first request that a second request would be futile in obtaining such records.  

3.  Thereafter, readjudicate the Veteran's claim for entitlement to an increase in a 30 percent rating for residuals of a left total knee replacement for the period since December 1, 2010.  If any benefits sought on appeal are not granted, the RO should issue the Veteran and his representative a supplemental statement of the case and provide the Veteran an opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

